Citation Nr: 1738406	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  08-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a recurrent prostate disorder (including prostatitis and testicular symptoms), to include as secondary to herbicide exposure and service-connected diabetes mellitus (DM). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970, to include service in the Republic of Vietnam from June 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied the Veteran's claim for service connection for prostatitis.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Albuquerque, New Mexico.

The Veteran presented testimony during a December 2008 Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the record.  

The claim was previously before the Board and remanded for further development in January 2010, May 2014, August 2015, March 2016, and January 2017.  


FINDING OF FACT

A recurrent prostate disorder, to include prostatitis, is not shown by the evidence of record for the period on appeal.  


CONCLUSION OF LAW

The criteria for service connection for a recurrent prostate disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a May 2007 letter.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2.  Though the May 2007 letter did not advise the Veteran on how to substantiate a claim based on secondary service connection, the Veteran was notified of the required elements in subsequent correspondence, to include the April 2008 Statement of the Case and November 2011 Supplemental Statement of the Case.  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in December 2008.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in January 2010, May 2014, August 2015, March 2016, and January 2017 to obtain outstanding VA medical records and to afford the Veteran VA examinations for his claimed disorder.  On remand, VA medical records were obtained.  Additionally, the Veteran was provided VA examinations in January 2010, October 2014, September 2015, April 2016, January 2017, and April 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board will proceed with appellate review of the claim.  


Analysis

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In addition to the general principles governing claims for direct service connection, for those veterans exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be presumptively service connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Prostate disorders (other than prostate cancer) are not listed as conditions subject to the presumptions in 38 C.F.R. § 3.309(e); however, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

A claim for service connection requires medical evidence showing that a current disability exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (specifying service connection may not be granted unless a current disability exists).  Under 38 U.S.C.A. § 1110, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

In this case, the record does not establish that the Veteran has a diagnosis of a prostate disorder during the pendency of the appeal. 

Initially, in a January 2010 VA examination, the Veteran was provided with a diagnosis of recurrent prostatitis.  The examiner noted that post-service treatment records were suggestive of recurrent prostatitis, but that it was less likely than not that any recurrent prostatitis was related to service in Vietnam.  

Subsequent VA examinations have determined that the Veteran did not have a diagnosis during the appeal period.  

In October 2014 VA examination, an examiner determined that the Veteran did not have a current or past chronic prostate disorder.  He noted that there were no instances of prostate or genital diagnoses established in previous records, and that the current genital examination was normal, with no established diagnosis of a chronic prostate or male reproductive tract organ medical condition.  In a September 2015 addendum opinion, the examiner again noted that there was no established diagnosis of a prostate disorder, and thus, no aggravation by service-connected diabetes mellitus.  

In an April 2016 VA examination, the examiner noted that a careful review of all medical records yielded no evidence of a chronic prostate disorder.  He noted the September 2002 record referencing a diagnosis of prostatitis; the April 2003 record of a urinary tract infection; and the August 2007 listing of hypertrophy stemming from an April 2007 finding of an enlarged prostate.  He stated that the Veteran's medical history did not indicate a chronic condition, that urinary tract infections are not conditions of the prostate, and that there was no evidence of subsequent visits after the April 2007 and August 2007 records with symptoms of a symptomatic medical condition that would be a manifestation of an enlarged prostate.  He noted that acute prostatitis, even recurring prostatitis, is not chronic prostatitis and that evidence of chronic prostatitis would include persistent evidence of prostate symptoms such as pain, infection, urgency, or obstruction.  He noted that as there was no diagnosis, there was no nexus. 

In January 2017 VA examination, the examiner opined that the Veteran did not have a diagnosed prostate disorder at any point since approximately March 2007.  He noted that the Veteran was diagnosed with benign prostate hypertrophy without obstruction in 2007, but did not have lower urinary tract symptoms suggestive of a prostate condition at the time.  He observed that the Veteran was started on Tamsulosin on a trial-basis for his complaints of polyuria, which could be due to diabetes, but that Tamsulosin was discontinued in 2012.  He noted an August 2016 record documenting chronic dysuria without a clear cause and that multiple urinalyses from 2014 to 2016 did not show signs of an infection.  The examiner further remarked that the use of the word "recurrent" in the January 2010 examination was due to the Veteran's stated history of treatment, but observed there was no documented diagnosis of recurrent prostatitis available.  The examiner concluded that it is less likely than not that any prostate disorder is caused by or aggravated by service-connected diabetes mellitus because there is no established diagnosis of a current prostate disorder.  

In March 2017, an addendum opinion was provided.  The examiner again opined that the Veteran did not have an established diagnosis at any point since approximately March 2007.  He noted that the September 2002 notation of prostatitis and urinary tract infection resolved with no recurrence.  The examiner noted an August 2007 listing of medical problems includes Hypertrophy (Benign) of the Prostate without Urinary obstruction and that it appears to have origin in an April 2007 comprehensive new patient clinic visit to VA with the examination finding of "RECTAL: Prostate is 3+ enlarged."  The examiner indicated that this notation is not combined at that or subsequent visits with symptoms of lower urinary tract symptoms suggestive of prostate condition which would relate to 3+ enlarged prostate.  It was noted that he did not have urological evaluation.  The examiner stated that a diagnosis is typically made after assessing subjective complaints in relation to objective findings and that, in this case, the Veteran did not have subjective urinary complaints which would relate to objective findings of enlarged prostate.  He noted that a December 1968 service treatment record documenting complaints of groin pain and dysuria could have been due to other causes such as epididymitis or urethritis.  The examiner further opined that exposure to herbicides does not cause recurrent prostate disorder or any other prostate condition other than prostate cancer.  

To the extent that the Veteran testified during the December 2008 hearing that he was provided with treatment for prostatitis at VA medical facilities, the record indicates that any treatment for prostatitis occurred prior to the appeal period.  See April 2003 VA Treatment Record.  VA treatment records during the appeal do not contain documented treatment for prostatitis.  Significantly, in an October 2010 VA primary care note, a physician noted that prostatitis was felt to be unlikely.  

Here, the weight of the evidence does not demonstrate that there is a diagnosis of prostate disorder during the pendency of the appeal.  Entitlement to service-connected benefits is limited to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the first element of service connection is not met and the claim fails on this basis.  Likewise, without a current disability, service connection on a presumptive basis or as secondary to a service-connected disability is not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

ORDER

Entitlement to service connection for a recurrent prostate disorder is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


